
	

115 S1167 IS: Airplane Kids In Transit Safety Act of 2017
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1167
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2017
			Mr. Schatz (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Administrator of the Federal Aviation Administration to evaluate and consider
			 revising regulations relating to emergency medical equipment requirements
			 for passenger aircraft.
	
	
		1.Short title
 This Act may be cited as the Airplane Kids In Transit Safety Act of 2017 or the Airplane KITS Act.
		2.Emergency medical equipment on passenger aircraft
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and revise, as appropriate, the regulations under part 121 of title 14, Code of Federal Regulations, regarding the emergency medical equipment requirements, including the contents of first-aid kits, applicable to all certificate holders operating passenger aircraft under that part.
 (b)ConsiderationsIn carrying out subsection (a), the Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children.
			
